DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 11 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hemink  (US 2007/0242524).
Regarding claims 1, 11 and 20, Hemink discloses a system (figs. 1 – 20 and all related texts) comprising: 
a set of memory devices (referred to as multi-state devices, para 0029, among the memory cell array 502, fig. 7.  The devices are referred to as the memory blocks, fig. 8); and 

receiving data to be written to the set of memory devices (para 0017, “multiple levels of data”); 
selecting a set of blocks of a particular memory device of the set of memory devices (referred to as “blocks or other units”, to be programmed, para 0104), a particular block of the set of blocks comprising a plurality of wordlines (shown exemplarily as block I in fig. 8 with multiple word lines WL#_i) and a plurality of page types (referred to as different set of target levels, para 0096); and 
writing at least a portion of the data to the particular block by programming the particular block with the portion of the data according to a page program sequence (para 0033, 0075, 0076, 0079,  “sequence of programming”, the page program sequence (see also texts of claim 19) comprising: 
program one or more wordlines (WL0 in step 650, fig. 11) in the plurality of wordlines, with respect to a first set of page types from the plurality of page types (referred to as “programming a first set … using a first set of target levels”.  Step 650 of fig. 11: “using first set of target levels”); and 
after all wordlines for the first set of page types have been programmed , program one or more wordlines (step 652 of fig. 11 “program additional word lines”, in the plurality of wordlines, with respect to a second set of page types from the plurality of page types (“using second set of target levels.  Referred also in texts of claim 19 as “programming a second set of claim 36 “programming a group of … group of word lines using a group of target levels; and programming …”).

Regarding claim 8, Hemink also discloses the system of claim 1, wherein the particular memory device comprises a negative-and (NAND)-type memory device (fig. 3 or 8 shows block i being a NAND memory device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6, 7, 12, 13, 16 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hemink (US 2007/0242524) in view of Papandreou et al. (US 2020/0234780).

	These features are taught by Papandreou et al. (see para 0004, 0059, 0060 and 0061).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to combine the features taught by the cited references, so that programming errors in multilevel NAND flash memory are reduced.

As per claims 6 and 16, the system of claim 1 wherein the first set of page types are used as a write cache is considered as an intended use, which is considered to be fully capable by the memory device shown by Hemink above.

As per claims 7 and 17, the system of claim 6 wherein the second set of page types is used as a secondary write cache is also considered as an intended use, which is considered to be fully capable by the memory device shown by Hemink above.

Allowable Subject Matter
Claims 4, 5, 9, 10, 14, 15, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior arts of record fail to teach or reasonably suggest the memory system/method as set forth above, further comprising, in combination, the features and limitations additionally claimed at least in claims 4, 9, 10, 14, 18 and 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See additional cited references for related disclosures to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

LY D. PHAM
Examiner
Art Unit 2827



/LY D PHAM/             Primary Examiner, Art Unit 2827                                                                                                                                                                                           December 7, 2021